Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Warren Whisenhunt, Appellant                          Appeal from the County Court at Law of
                                                       Hopkins County, Texas (Tr. Ct. No.
 No. 06-13-00051-CV         v.                         CV41303). Opinion on Remand delivered
                                                       by Justice Moseley, Chief Justice Morriss
 Matthew Lippincott and Creg Parks,                    and Justice Burgess participating.
 Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Warren Whisenhunt, pay all costs of this appeal.




                                                      RENDERED AUGUST 11, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk